Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew D. Meikle on 14 March 2022.
Claims 1-8, 11-14, and 16-19 are pending in the application.
Claims 1 and 8 are amended.

The application has been amended as follows: 
In Claim 1, line 10, delete, “the polyol composition contains a urethane polyol as a polyol compound,”.  In line 11, following, “the polyol”, delete, “compound consists of the urethane polyol, and”, and add –composition consists of a urethane polyol, a solvent, and--.
In Claim 8, line 2, delete, “is at least one member”, and add—contains at least one member--.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a golf ball paint film containing a base resin and porous filler, the porous filler containing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOHN E SIMMS JR/            Primary Examiner, Art Unit 3711                                                                                                                                                                                            	14 March 2022